                Case 20-40527              Doc 22            Filed 05/18/20 Entered 05/18/20 17:26:56                                            Desc Main
                                                               Document     Page 1 of 2

      Fill in this information to identify the case:

                  Compassionate Homecare, Inc.
      Debtor name __________________________________________________________________
                                                                                 MA
      United States Bankruptcy Court for the: ______________________ District of _________

      Case number (If known):    20-40527
                                _________________________
                                                                                   (State)
                                                                                                                                                       Check if this is an
                                                                                                                                                           amended filing




    Official Form 204
    Chapter 11 or Chapter 9 Cases: List of Creditors Who Have the 20 Largest
    Unsecured Claims and Are Not Insiders                                                                                                                               12/15

    A list of creditors holding the 20 largest unsecured claims must be filed in a Chapter 11 or Chapter 9 case. Include claims which the debtor
    disputes. Do not include claims by any person or entity who is an insider, as defined in 11 U.S.C. § 101(31). Also, do not include claims by
    secured creditors, unless the unsecured claim resulting from inadequate collateral value places the creditor among the holders of the 20
    largest unsecured claims.


     Name of creditor and complete          Name, telephone number, and           Nature of the claim        Indicate if       Amount of unsecured claim
     mailing address, including zip code    email address of creditor             (for example, trade        claim is          If the claim is fully unsecured, fill in only unsecured
                                            contact                               debts, bank loans,         contingent,       claim amount. If claim is partially secured, fill in
                                                                                  professional               unliquidated,     total claim amount and deduction for value of
                                                                                  services, and              or disputed       collateral or setoff to calculate unsecured claim.
                                                                                  government
                                                                                  contracts)
                                                                                                                               Total claim, if    Deduction for       Unsecured
                                                                                                                               partially          value of            claim
                                                                                                                               secured            collateral or
                                                                                                                                                  setoff
                                                 Cynthia Thiongo, Manager                                                                                               $1,149,000
1      Advanced Billing Technology               ABT- 655 Boston Rd Suite 4B
                                                                                    Fees owed for services     unliquidated
       655 Boston Road Suite 4B                  Billerica,MA 01821
       Billerica, MA 01821                       cthiongo@advancedbilling
                                                 technology.com

2     Francis Ngige
      35 Robbins Ave. Unit 71
                                               Francis Ngige
                                               35 Robbins Ave Unit 71
                                                                                  loan                          unliquidated                                          $700,000
                                               Dracut, MA 01826
      Dracut, MA 01826                        fngigi@yahoo.com
                                              tel: 978-551-7814

3     Wanjiku Kagai                          Wanjiku Kagai                        loan
      25 Emmett Way                          25 Emmet Way                                                     unliquidated                                                $200,000
                                             Lowell, MA 01852
      Lowell, MA 01851                       tel & email unknown



4     Nelion Rev. Trust
      10 Valley View Dr.
                                            Nelion Rev. Trust
                                            10 Valley View Dr.
                                                                                  loan                        unliquidated
                                                                                                                                                                       $106,498
      N. Grafton, MA 01536                  N. Grafton, MA 01536
                                               tel & email unknown
5     Helen Kiago
      37 Highland Avenue
                                            Helen Kiago
                                            37 Highland Avenue                    loan                       unliquidated                                                 $100,000
                                            Worcester, MA
      Worcester, MA                          h_kiago@hotmail.com
                                             tel: 508-873-1763


6     Wilberto Rodriguez                    Wilberto Rodriguez
                                            225 Cliff St Extension
                                                                                  loan                       unliquidated                                             $52,000
      225 Cliff St Extension                Norwich, CT 06360
      Norwich, CT 06360                     rodriguez.w.jr@gmail.com
                                            Tel:unknown


                                                                                                                                                                       $11,680
7      Isaac Muchiri                        Isac Muchiri
                                            25 Beech St
                                                                                  wages                      unliquidated
       25 Beech Street
       Lowell, MA 01850                     Lowell, MA 01850
                                            Tel & email: unknown

8      Lucas Hill                           Lucas Hill
                                            83 Bennington Rd                      wages                       unliquidated                                              $10,000
       83 Bennington Rd                     Salem, NH 03073
       Salem, NH 03073                      lucashill97@gmail.com
                                              lucashill97@gmail.com tel unknown




    Official Form 204           Chapter 11 or Chapter 9 Cases: List of Creditors Who Have the 20 Largest Unsecured Claims                                               page 1
                   Case 20-40527           Doc 22            Filed 05/18/20 Entered 05/18/20 17:26:56                                   Desc Main
                                                               Document     Page 2 of 2

    Debtor           Compassionate Homecare, Inc.
                    _______________________________________________________                                              20-40527
                                                                                                   Case number (if known)_____________________________________
                    Name




     Name of creditor and complete          Name, telephone number, and      Nature of the claim    Indicate if       Amount of unsecured claim
     mailing address, including zip code    email address of creditor        (for example, trade    claim is          If the claim is fully unsecured, fill in only unsecured
                                            contact                          debts, bank loans,     contingent,       claim amount. If claim is partially secured, fill in
                                                                             professional           unliquidated,     total claim amount and deduction for value of
                                                                             services, and          or disputed       collateral or setoff to calculate unsecured claim.
                                                                             government
                                                                             contracts)
                                                                                                                      Total claim, if    Deduction for       Unsecured
                                                                                                                      partially          value of            claim
                                                                                                                      secured            collateral or
                                                                                                                                         setoff

                                            Eunice Waweru
9       Eunice Waweru                       54 Bissell Ave.                   wages                                                                           $6,975
        54 Bissell Ave.                     Springfield, MA 01119
                                                                                                      unliquidated

        Springfield, MA 01119               Tel & email unknown

10 Naomi Maina
   28 Arrowsic St.
                                            Naomi Maina
                                            28 Arrowsic St.
                                                                             wages                    unliquidated
                                                                                                                                                             $5,635
   Worcester, MA 01606                      Worcester, MA 01606
                                             tel & email unknown



11 Winifred Kabogoh
   171 East Street Build-D, A-343
                                            Winifred Kabogoh
                                            171 East Street Build-D, A-343
                                                                             wages                     unliquidated
                                                                                                                                                              $4,902
    Methuen, MA 01844                        Methuen, MA 01844
                                            tel & email - unknown

12     Anne Kihungi
       80 Progressive St.
                                            Anne Kihungi
                                            80 Progressive St.
                                                                             wages                    unliquidated
                                                                                                                                                             $4,564

       Worcester, MA 01604
                                            Worcester, MA 01604
                                               tel and email- unknown


13    Theodora Chitemere
      132 Tiffany Street
                                            Theodora Chitemere
                                            132 Tiffany Street               wages                    unliquidated                                           $3,420
      Springfield, MA 01108                 Springfield, MA 01108

                                             tel and email- unknown


14 Joyce Kinyanjui
   1895 Middlesex St Apt 6
                                            Joyce Kinyanjui
                                            1895 Middlesex St Apt 6
                                                                             wages                    unliquidated                                           $3,136
   Lowell, MA 01851                         Lowell, MA 01851
                                              tel and email- unknown


15 Martin Zigwati
   27 Aberdeen Rd
                                            Martin Zigwati
                                            27 Aberdeen Rd
                                                                             wages                    unliquidated                                           $3,052
   Springfield, MA 01109                    Springfield, MA 01109
                                             tel and email- unknown

16
      Randy Obas
      89 Stoughton Street
                                            Randy Obas
                                            89 Stoughton Street
                                                                             wages                     unliquidated
      Stoughton, MA 02072                                                                                                                                      $2,975
                                            Stoughton, MA 02072
                                               tel and email- unknown


17
      Edwin Carrrasquillo
      P.O. Box 2399
                                            Edwin Carrrasquillo
                                            P.O. Box 2399
                                                                             wages                    unliquidated
      Worcester, MA 01613                                                                                                                                         $2,940
                                            Worcester, MA 01613
                                                 tel & email unknown


18 Hector Acevedo
   80 Burt Road
                                            Hector Acevedo
                                            80 Burt Road
                                                                             wages                    unliquidated                                             $2920
   Springfield, MA 01118                    Springfield, MA 01118
                                                tel and email- unknown


19 Daniel W. Njogu
   9 Princeton Dr.
                                            Daniel W. Njogu
                                            9 Princeton Dr.
                                                                             wages                                                                           $2,828
                                                                                                      unliquidated
   N. Chelmsford, MA 01863                  N. Chelmsford, MA 01863
                                                tel & email unknown

20 Agnes Njonjo
   55 Gates Ave.
                                            Agnes Njonjo
                                            55 Gates Ave.
                                                                             wages                    unliquidated                                           $2,730
      Springfield, MA 01118                 Springfield, MA 01118
                                              tel & email unknown




    Official Form 204            Chapter 11 or Chapter 9 Cases: List of Creditors Who Have the 20 Largest Unsecured Claims                                        page 2
